798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jacob CORNELL, Plaintiff-Appellant,CHRYSLER CORPORATION, a Delaware corporation, and ChryslerCorporation Salaried Retirement Plan, jointly andseverally, Defendants-Appellees.
No. 86-1113.
United States Court of Appeals, Sixth Circuit.
June 6, 1986.

1
Before KEITH, KRUPANSKY and GUY, Circuit Judges .

ORDER

2
Defendants move this Court to vacate the district court's order of October 18, 1985 and to dismiss plaintiff's appeal, Plaintiff has responded in Opposition, and defendants have replied to the response.


3
Plaintiff, a retired Chrysler employee, commenced suit in October, 19?84 alleging fraud and innocent misrepresentation and that the trustees of Chrysler's Retirement plan violated fiduciary duties under 29 U.S.C. Sec. 1104(a)(1)(B).  Defendants filed two motions for summary judgment.  In the first, defendants moved to dismiss on the basis that the state law claims were preempted by the Employee Retirement Income Security Act of 1974 (ERISA).  In June, 1985 the district court granted summary judgment on the state law claims for all defendants, except Chrysler.  In the second motion, the defendants sought summary judgment on the basis that the ERISA claims were time barred.  On October 15, 1985 the district court granted the second motion for summary judgment.  Judgment was entered on October 18, 1985.  On October 22, 1985 plaintiff moved for rehearing under Fed.  R. Civ. P. 59(a) and for leave to file an amended